DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/01/2021 was filed on the mailing date of the application on 03/01/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Yayoi Romans on 01/31/2022.

The application has been amended as follows: 
Claims 1 and 6 lines 4-5 and claim 7 line 7 recite, “…the other end…,” claims are amended to recite --another end--.

Allowable Subject Matter
Claims 1-7 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the prior art of record fails to disclose, teach, provide or suggest a relay portion constituting a signal transmission path shorter than a total length of the elastic portion, and the relay portion short-circuits a part located at a position closer to the one end than the elastic portion is and a part located at a position closer to the other end than the elastic portion is or short-circuits both ends of a part of the elastic portion combined with the remaining limitations of the base claim.

The following is an examiner’s statement of reasons for allowance: regarding claim 6, the prior art of record fails to disclose, teach, provide or suggest the electrical connector for circuit boards further comprises a relay member configured as a member separate from the terminal, and the relay member makes contact with the terminal at both a position closer to the one end than the elastic portion is and a position closer to the other end than the elastic portion is to constitute a signal transmission path shorter than a total length of the elastic portion and short-circuits parts located at both the positions combined with the remaining limitations of the base claim.

The following is an examiner’s statement of reasons for allowance: regarding claim 7, the prior art of record fails to disclose, teach, provide or suggest the circuit board includes a circuit portion exposed on a mounting surface of the circuit board, the circuit portion including a first pad contactable with the connecting portion, a second pad contactable with the relay contact portion, and a signal transmission portion shorter than a total length of the elastic portion and connecting the first pad and the second pad, and the relay contact portion and the circuit portion constitute a signal transmission path shorter than the total length of the elastic portion and short-circuit a part of the terminal located at .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986. The examiner can normally be reached Mon-Fri. 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E HARCUM/Examiner, Art Unit 2831